Citation Nr: 1502352	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-connected right knee osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to September 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) that continued a 20 percent evaluation for right knee osteoarthritis.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his May 2012 substantive appeal, the Veteran requested that VA secure copies of treatment records from the Anderson Community Based Outpatient Clinic (CBOC), Greenville, North Carolina VA Medical Center (MC) and the Columbia, South Carolina VAMC from July 2011 to the present (or at least to when he wrote that statement in May 2012), to include records of physical therapy for his right knee disability.  The most recent VA treatment records currently associated with the claims file are dated in December 2011.  As the Veteran has identified outstanding records of pertinent VA treatment, and such records are constructively before the Board, they must be secured.

Furthermore, the most recent VA examination was conducted in April 2012.  However, in his subsequent May 2012 substantive appeal, the Veteran alleged that his right knee disability was getting worse.  Therefore, a contemporaneous examination is needed to assess the current severity of the disability on appeal.  

Accordingly, the case is REMANDED for the following action:

1. Secure updated records of all VA treatment the Veteran has received for his right knee disability, to specifically include those dated from December 2011 onwards, from the Anderson CBOC, Greenville VAMC, and Columbia VAMC.

2. Then, arrange for the Veteran to be examined by an orthopedist to determine the current severity of his right knee osteoarthritis.  The entire record must be reviewed by the examiner in conjunction with the examination, and any indicated tests or studies (specifically including range of motion studies) should be completed.  The examiner must note all pertinent findings needed to apply the relevant rating criteria, including additional functional limitations due to pain, weakness, fatigue, or incoordination, any recurrent subluxation or lateral instability, and impairment of the tibia or fibula, or ankylosis.  Any opinions offered must include a complete rationale.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

